United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2786
                                    ___________

Virgil O. Hooker; Dora E. Hooker;        *
David Hooker; Gloria J. Hooker;          *
                                         *
             Appellants,                 *
                                         * On Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Bentley E. Story,                        *
                                         * [To be published]
             Appellee.                   *
                                    ___________

                           Submitted: October 26, 1998
                               Filed: November 9, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       After Virgil O. Hooker, Dora E. Hooker, David O. Hooker, and Gloria J. Hooker
were unsuccessful in their 42 U.S.C. § 1983 lawsuit against Arkansas Chancery Judge
Bentley E. Story, see Hooker v. Story, No. 98-1658 (8th Cir. Apr. 7, 1998)
(unpublished per curiam)), they filed the instant lawsuit against him, this time seeking
declaratory relief based on the same facts. In addition, relying on the adverse outcome
of the prior lawsuit, plaintiffs moved for recusal of the District Court judge.1 The
District Court denied plaintiffs& recusal motion and granted defendant&s motion to
dismiss, and plaintiffs appeal.

       Having carefully reviewed the record, we conclude the District Court did not
abuse its discretion in denying the Hookers& recusal motion. See Liteky v. United
States, 510 U.S. 540, 541 (1994) (“judicial rulings alone almost never constitute valid
basis for a bias or partiality recusal motion”); A.J. by L.B. v. Kierst, 56 F.3d 849, 861
(8th Cir. 1995) (discussion of district court judge&s refusal to disqualify himself;
standard of review). We also conclude the District Court correctly dismissed the
Hookers& complaint on the basis of res judicata. See Federated Dep&t Stores, Inc. v.
Moitie, 452 U.S. 394, 398-99 & n.3 (1981) (final judgment on merits of action
precludes same parties from relitigating issues that were or could have been raised in
that action; dismissal for failure to state claim constitutes merits adjudication). We find
the Hookers& remaining arguments on appeal to be without merit. Accordingly, we
affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.

                                           -2-